OPINION
ROSS, J.
This is a proceeding in error from the Court of Common Pleas of Hamilton County, Ohio, wherein the court granted a motion for a new trial on the ground that the verdict “appeared to have been given under the influence of passion and prejudict.”
In the case of Huff v Pennsylvania Railroad Co., No. 23616, on June 21st, 1933, the Supreme Court rendered the following judgment :
“This cause came on to be heard on the transcript of the record of the Court of Appeals of Hardin County, and was argued by counsel. On consideration whereof, it is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same hereby is, reversed for error in overruling the motion to dismiss the error proceedings on the ground that the granting of the motion for a new trial on the weight of the evidence was not a final order by the Court of Common Pleas.
“And this court proceeding to render the judgment that the Court of Appeals should have rendered, it is ordered and adjudged that the error k proceedings filed in said Court of Appeals be and the same hereby is dismissed and that the judgment of affirmance entered by said court be vacated and set aside.”
Upon this authority, the motion to dismiss the petition in error is granted, and an entry may be prepared accordingly.
HAMILTON, PJ, and CUSHING, J, concur.